Case 1:21-cv-11327-GAO Document 1-3 Filed 08/17/21 Page 1 of 3




                  EXHIBIT 3




                                                          Page 47 of 49
                                                              08.16.21
Case 1:21-cv-11327-GAO Document 1-3 Filed 08/17/21 Page 2 of 3




                                                          Page 48 of 49
                                                              08.16.21
Case 1:21-cv-11327-GAO Document 1-3 Filed 08/17/21 Page 3 of 3




                                                          Page 49 of 49
                                                              08.16.21
